Citation Nr: 0603102	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome and chronic 
constipation.

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from July 1996 to June 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In this decision, the RO denied entitlement to 
service connection for a gastrointestinal disability (to 
include irritable bowel syndrome) and a bilateral eye 
disability.

The rating decision of February 2002 also denied service 
connection for a bladder disability.  The veteran timely 
appealed this decision.  By rating decision of July 2003, the 
RO granted entitlement to service connection for recurrent 
bladder infections.  The veteran has not contested this 
decision or expressed disagreement with the evaluation 
assigned to this disorder.  Thus, the Board finds that the 
July 2003 grant of service connection was a full grant of all 
benefits sought on appeal and this issue is no longer in 
appellate status.

The Board remanded the case in September 2004 for development 
of the evidence.  The case has now returned for appellate 
consideration.

The issue of entitlement to service connection for a 
bilateral eye disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic gastrointestinal disability was not manifest 
during service and is not attributable to service or a 
service-connected disease or injury.  

2.  The evidence establishes that there is no link between 
the veteran's current gastrointestinal disability, diagnosed 
as irritable bowel syndrome and chronic constipation, and her 
active service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred as a 
result of, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  Gastrointestinal disability is not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of letters to the appellant 
issued in October 2001 and September 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for her 
gastrointestinal disability.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  A Statement of 
the Case (SOC) issued in May 2002 and a Supplemental 
Statement of the Case (SSOC) issued in October 2005 informed 
her of the applicable law and regulations, the evidence 
reviewed in connection with her claim by VA, and the reasons 
and bases for VA's decision.  The RO initially denied these 
claims by rating decision of February 2002.  The VCAA 
notification of October 2001 was issued prior to this initial 
adverse decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.  (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letters issued to the appellant in October 2001 
and September 2004.) 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in December 2001 
and March 2005.  These examinations noted the veteran's 
medical history, findings on examination, and the appropriate 
diagnoses and opinions.  Therefore, they are adequate for VA 
purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran's service and VA treatment records have been 
obtained and incorporated into the claims file.  These are 
the only medical records identified by the veteran as 
pertinent to her claim.  The veteran requested a hearing on 
appeal in her Substantive Appeal (VA Form 9) received in 
October 2002.  However, she withdrew this request in July 
2003.  In a typed statement received in October 2005, she 
reported that the only treatment of her claimed disabilities 
had been given by the military service and VA, and there were 
no other pertinent treatment records.  Based on the above 
analysis, the Board concludes that all pertinent evidence 
(reasonably obtainable) regarding the issue decided below has 
been obtained and incorporated into the claims file. 

Finally, regarding the issue of service connection for a 
gastrointestinal disability, the Board remanded this issue in 
September 2004.  The AOJ was instructed to request the 
veteran to identify all pertinent medical evidence and to 
obtain a VA compensation examination with a medical opinion 
on the etiology of any current disability.  The veteran was 
requested to identify pertinent records in the letter issued 
in September 2004, and a VA compensation examination that 
addressed the Board's questions was obtained in March 2005.  
Therefore, the Board finds that the AOJ has fully complied 
with its remand instructions, regarding the issue of the 
gastrointestinal disability, and further development based on 
these instructions is not warranted.  See Stegall v. West, 11 
Vet. App. 268 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  The 
veteran informed VA in October 2005 that all evidence 
pertinent to the current claim had been submitted to VA.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim regarding 
her gastrointestinal disability. 38 U.S.C.A. § 5103A.  In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on her behalf 
and availed herself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Service Connection for Gastrointestinal Disability

The Board notes that there is a conflict in the record as to 
whether the veteran has irritable bowel syndrome and chronic 
constipation, or just one condition.  For purposes of this 
determination, the Board accepts that the appellant has both 
at this time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Primary anemia shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran was afforded in December 1995 a comprehensive 
medical examination in preparation for her entrance into 
active service.  On a Medical Prescreening Form completed in 
December 1995, the veteran did not report any 
gastrointestinal problems.  On a Report of Medical History 
completed in December 1995, the veteran specifically denied 
any prior medical history of intestinal trouble, piles, or 
rectal problems.  On examination, her abdomen, viscera, anus, 
and rectum were all found to be normal.  There were no 
defects found associated with irritable bowel syndrome or 
constipation.  Her weight was reported to be 118 pounds.  The 
veteran completed another Report of Medical History form in 
July 1996 upon her entrance into active service.  She again 
denied any prior medical history of intestinal trouble, 
piles, or rectal problems.

During active service in March 1999, the veteran was 
hospitalized and underwent left inguinal herniorrhaphy.  The 
discharge diagnosis was left indirect inguinal hernia.  In 
April 1999, the veteran received follow-up for this surgery.  
It was noted that the veteran was doing well and had returned 
to full activities.  On examination, the incision was well-
healed.  There was a palpable scar ridge in "sub g."  No 
recurrence of the hernia was found.  The impression was 
status post herniorrhaphy "doing well." 

A Health Questionnaire was taken in preparation for dental 
treatment in September 1999.  Except for kidney problems, she 
denied any other type of health problem.  She specifically 
denied any problem with unexplained weight change.  

The service medical records indicate that the veteran was 
regularly seen for a number of complaints, to include chronic 
genitourinary problems.  However, there are no specific 
complaints for gastrointestinal problems, to include chronic 
constipation.

The veteran was given a separation examination in March 2001.  
She noted a medical history that included dizziness, poor 
eyesight, throat trouble (problems with her tonsils), head 
injury, hernia, bladder infections, and kidney infections.  
She denied any prior medical history of intestinal trouble, 
piles, or rectal disease.  On examination, her abdomen, 
viscera, anus, and rectum were all found to be normal.  She 
weighed 120 pounds.  On a Medical Assessment form, she 
indicated her plans to file for VA benefits for her 
"eyesight" and her "scars."

In July 2001, the veteran filed her original claim for 
entitlement to service connection.  Her claimed disabilities 
included irritable bowel syndrome.  She asserted that this 
disorder had begun in February 2000 and she had received 
treatment for it by her military healthcare providers from 
February 2000 to June 2001.

She was given a VA compensation examination in December 2001.  
The veteran claimed that she had lost 10 to 15 pounds of 
weight in the past year.  She asserted that she had been 
diagnosed with irritable bowel syndrome in 1999.  Her 
symptoms consisted of alternating diarrhea and constipation.  
She denied having fistula, nausea, or vomiting.  On 
examination, her weight was 115 pounds.  She reported that 
her maximum weight over the past year had been 125 pounds.  
There was a scar present over the left inguinal area 
approximately two inches in length and one millimeter in 
diameter/thickness.  There was no adherence of the scar to 
underlying tissue.  No symptoms were reported concerning the 
scar, except for occasional itching.  There was no elevation 
or depression associated with the scar.  There was no 
ulceration or breakdown noted with the scar.  There was no 
inflammation, edema, or keloid formation.  Inspection of the 
abdomen was normal.  Auscultation and bowel sounds were 
heard.  There was no tenderness to palpation and no abdominal 
pain was found.  Percussion of the abdomen was normal.  No 
organomegaly was found on examination.  There were no signs 
of malnutrition, anemia, or other signs of debility.  The 
veteran refused a genital/rectal examination.  The diagnoses 
included irritable bowel syndrome.  

The veteran was seen at a VA outpatient clinic in February 
2002.  Regarding her gastrointestinal system, the veteran 
denied any peptic ulcer, "GBD," hematemesis, rectal 
bleeding, jaundice, or hepatitis.  She did complain of 
occasional gastroeophangeal reflux disease (GERD) that she 
treated with over-the-counter antacids, and chronic 
constipation since her hernia repair that she treated with 
herbal tea.  No physical examination was given.  She was 
weighed at 120 pounds.  The assessments included 
constipation.  

She was given another VA compensation examination in March 
2005.  The veteran noted that she had a left inguinal hernia 
repaired in March 1999.  She claimed that she had been sent 
home before she had her first bowel movement, which did not 
occur until four days after the surgery.  She reportedly 
informed her service healthcare providers of this problem, 
but they told her not to worry and she treated it with over-
the-counter medication.  The veteran claimed that she had 
continued to suffer with chronic constipation since her 
surgery in March 1999.  Her other complaints included 
cramping, bloating, and tenderness in her lower abdomen 
before each bowel movement.  She reported having a bowel 
movement every three days; these movements were loose.  She 
noted some minor problems with hemorrhoids.  The veteran 
treated her current gastrointestinal problems with laxatives, 
fiber supplements, stool softeners, and "Senna."  She 
denied any problems with anemia, vomiting, nausea, fevers, 
chills, night sweats, or bloody stools.  However, she did 
acknowledge a prior problem in 1998 with boulimia and 
anorexia.  The veteran denied losing any weight.  She 
reported her weight in January 2004 was 122 pounds, and in 
February 2005 as 118 pounds.

On examination, her weight was 119 pounds.  The abdomen was 
soft and nontender without organomegaly.  There was normal 
active bowel sounds in all four quadrants.  There was no 
rigidity, guarding, or rebound.  Rectal examination revealed 
normal muscle tone to the sphincter muscle.  There were no 
hemorrhoids that could be seen or felt.  The diagnosis was 
status post herniorrhaphy in March 1999 with problems of 
constipation since.

The VA examiner commented:

Her main problem is constipation and not 
irritable bowel.  She does have 
possibility of adhesions that is formed 
though from the herniorrhaphy and this 
would be more likely the type of problem 
with possible adhesion than it would be 
with irritable bowel.  I have already 
indicated that the C-file was available 
and reviewed and it says all necessary 
tests should be conducted.  A rectal was 
done showing no problems at the rectus 
sphincter.  A barium enema or colonoscopy 
has not been ordered.  Her problem is 
being handled with her senna at this 
present time and there is no blood 
showing.  The veteran did not really want 
to go through a colonoscopy at this time.  
(Emphasis added.)

The veteran underwent surgical repair of a left inguinal 
hernia in March 1999.  She has claimed that she development 
gastrointestinal problems, specifically chronic constipation, 
soon after this surgery while still in active service.  In 
typed contentions received in October 2005, she appears to 
claim that the VA examiner's opinion of March 2005 has 
established that she currently has scar tissue from an in-
service herniorrhaphy that is interfering with the function 
of her intestines, thus leading to irritable bowel syndrome 
and constant constipation.  She claims that she goes a week 
to a week and a half between bowel movements, and only then 
has a bowel movement after she takes Senna to induce it.  The 
veteran asserts that this use of Senna results in painful 
cramps, bloating, nausea, irritability, and trouble sleeping.  
She did not attempt to induce more frequent bowel movements 
as this would interfere with her activities, work, and 
attending school.  She contends that the VA examiner's 
opinion of March 2005 raised a reasonable doubt on the onset 
and causes of her current gastrointestinal problems and, 
therefore, she is entitled to service connection for this 
disorder.

The veteran, as a lay person, is competent to report evidence 
of symptoms and injury.  However, a lay person, she is not 
competent to determine a diagnosis or etiology of a disease 
that is not clearly observable.  Only medical professionals 
can render competent evidence of the latter.  See Espiritu, 
supra.

The veteran has provided lay evidence of episodes of 
gastrointestinal problems, primarily chronic constipation.  
She claims that these episodes had their onset at the time of 
her inguinal hernia repair.  However, she is not competent to 
render a diagnosis of her current gastrointestinal problems 
or opinion on its etiology.

An opinion on the etiology of the veteran's current 
gastrointestinal disability was provided by the VA examiner 
of March 2005.  The VA examiner provided an opinion that the 
most likely diagnosis for the veteran's current problem was 
chronic constipation.  The examiner also opined that this 
constipation was possibly related to the veteran's in-service 
inguinal hernia surgery.  However, based on the language of 
the opinion, it appears that the examiner indicated that the 
only link that could be established on the current evidence 
was conjectural in nature.  That is, this examiner found a 
"possibility" that the hernia repair could be the etiology 
of the chronic constipation if this surgery had caused 
adhesions to the colon.  See Warren v. Brown, 6 Vet. App. 4, 
6 (1993) (A physician's opinion expressed in equivocal terms 
such as "could have been" or "may or may not" is 
insufficient to establish a medical nexus.)  However, no 
examination finding by this examiner or any other examiner 
indicated that the herniorrhaphy scar was abnormal or that 
there were, in fact, adhesions.  The examination findings 
regarding this disability in December 2001 did not find any 
significant abnormalities, and the rectal examination in 
March 2005 found no abnormalities.

It appears that for the March 2005 examiner to provide a more 
definitive opinion, more invasive examination such as a 
barium enema or colonoscopy would be needed.  The veteran 
apparently declined such procedures.  In short, the examiner 
of March 2005, even with a review of the medical history and 
treatment records, was unable to conclude that it was at 
least as likely as not that the chronic constipation was 
related to active service or any incident of active service.  
This opinion does not, in and of itself, raise a reasonable 
doubt as to the etiology of the veteran's gastrointestinal 
disability.  Rather, the examiner raised a possibility or a 
theory but was unable to establish whether such theory was in 
fact valid.  The Court has noted that an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  Lee v. 
Brown, 10 Vet. App. 336 (1997).  In this case, the 
speculation does not establish incurrence, causation, nexus, 
or aggravation.

The veteran has also asserted that she had a chronic history 
of gastrointestinal problems since the hernia repair in March 
1999.  A review of the contemporaneous records does not 
confirm such a chronic history.  See Madden v. Gober, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997) (A claimant's assertions 
can be contradicted by her contemporaneous medical histories 
and complaints.)  On her initial claim to VA, she indicated 
that her current gastrointestinal problems began in February 
2000 and had been treated by her service healthcare providers 
from that date until her separation.  A review of the service 
medical records fails to confirm that claim.  The service 
records do not contain any complaints of chronic 
gastrointestinal problems, to include chronic constipation, 
or any diagnosis of a gastrointestinal disorder.  On 
examination in December 2001, the veteran asserted that that 
she had received a diagnosis for irritable bowel syndrome 
during active service.  As noted, such a diagnosis is not 
contained in the available service records.

A review of the service medical records reveals that the 
veteran made active and regular use of the health services 
provided by her service department.  At her separation 
examination, she directly complained of a number of chronic 
medical problems; however, none of the reported problems 
related to her gastrointestinal system.  She even indicated 
her intentions to file a claim with VA for service 
connection.  But again, the disabilities she noted as related 
to active service did not include any gastrointestinal 
problems.  Most significant is that her separation 
examination did not find any gastrointestinal disability was 
present.  Based on the contemporaneous records, the Board 
finds the veteran's claims of chronic gastrointestinal 
problems existing since active service is not credible.  See 
Washington v. Nicholson, No. 03-1828, slip op. at 5-6 (U.S. 
Vet. App. Nov. 2, 2005); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (Holding that interest in the outcome 
of a proceeding may affect the credibility of testimony.)  

Based on the above evidence and analysis, the Board finds 
that medical opinion rendered in March 2005 was insufficient 
in probative weight to establish a medical nexus between the 
veteran's current gastrointestinal disability and her active 
service.  In addition, her lay assertions of chronic 
gastrointestinal symptoms also carry little probative weight.  
In regard to the diagnosis of irritable bowel syndrome, as 
noted above, the Board accepts that such disability currently 
exists, despite the opinion of the 2005 VA examiner.  
However, there is no competent evidence linking irritable 
bowel syndrome to service, except her own report of 
continuity of symptoms.  As stated above, the Board finds 
that the in-service records are far more probative and that 
her assertion of continuity is not credible. 

In sum, the probative evidence establishes that the veteran's 
current gastrointestinal disability was not incurred in, or 
aggravated by, her active service.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome and chronic 
constipation, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome and chronic 
constipation, is denied.


REMAND

Unfortunately, a remand is required in this case regarding 
the issue of service connection for a bilateral eye 
disability.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration, and to 
ensure that the AOJ has fully complied with the Board's 
remand instructions issued in September 2004.

According to the Court's holding in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand order.  A remand poses on the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.

In September 2004, the Board provided instructions on the 
further development of this case.  The AOJ appears to have 
complied with these instructions, except for the instructions 
regarding additional VA compensation (eye) examination.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This case 
concerns the complex medical issue of the appropriate 
diagnosis for the veteran's current eye disability and its 
etiology.  Over the years, a number of diagnoses have been 
given on the veteran's eyesight problems.  In September 2004, 
the Board instructed the AOJ to obtain an eye examination to 
reconcile the diagnoses and provide an opinion on etiology of 
any eye disability.  A VA eye examination was obtained in 
March 2005.  This examination provided the requested 
diagnoses.  However, the examiner failed to answer the 
Board's question regarding the etiology of these disorders.  
On remand, the AOJ must comply with the Board's prior remand 
instructions, or provide sufficient reasons and bases for its 
inability to obtain the requested examination, to include all 
opinions requested.  

Under the circumstances, this case is remanded to the AOJ for 
the following actions:

1.  The AOJ should obtain the veteran's 
treatment records from the VA Medical 
Center and outpatient clinic in Spokane, 
Washington (and/or the VA healthcare 
system associated with this facilities) 
for the period from June 2003 to the 
present time.  All responses and/or 
evidence received should be associated 
with the claims file.

2.  Afford the veteran a VA eye 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should answer the following 
questions:

a.  Does the veteran currently 
suffer with a disease or disorder of 
either eye?  If so, please provide 
all appropriate diagnoses.  Are any 
of the diagnosed eye disorders 
congenital or developmental in 
nature or refractive error?  If so, 
please specifically indicate these 
disorders.

b.  For any eye disorder that is not 
a congenital or developmental defect 
or refractive error, is it at least 
as likely as not (a 50 % chance) 
that any current eye disorder was 
incurred during active service? 

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies her; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2002).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


